        5:18-bk-13341 Doc#: 56 Filed: 02/26/19 Entered: 02/26/19 21:30:53 Page 1 of 1
                         IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN AND WESTERN DISTRICTS OF ARKANSAS




IN RE: Laura Fausett                                                  CASE NO:     5:18-bk-13341 T
                                                                                        Chapter 13

                              CHAPTER 13 ORDER DISMISSING CASE
                            FOR VIOLATING STRICT COMPLIANCE ORDER

    COMES NOW THE COURT and finds that an order was entered in the above styled case on December
19, 2018, Docket Entry [45], requiring the debtor to make specific payments to the Trustee. The order further
provided that the case was to be dismissed if payments were not submitted as required. The court finds that
the payments have not been submitted as required and, therefore, the case should be, and hereby is ,
dismissed for failure of the debtor to comply with the court's order of December 19 , 2018.

   IT IS SO ORDERED.




Date: 02/26/2019                                                      /s/ Richard D. Taylor
                                                                        Richard D. Taylor
                                                                     U.S. Bankruptcy Judge


cc: Jack W Gooding, Trustee

     Dickerson Law Firm
     P O Box 8567
     Pine Bluff, AR 71611

     Laura Fausett
     421 S Oakley St
     Fordyce, AR 71742-3046
     All Creditors




                                                                                                  LK     /195
